JUSTICE RARICK, specially concurring: Section 1(d) of the Act and Code section 7130.30 represent a policy decision to impose liability for the entire disability arising from a hearing loss on the employer in whose employ the employee was last exposed to the hazard. To do otherwise would impose upon the employee the difficult, and often insurmountable, burden of proving that exposure to the noise at a particular employer’s facility resulted in some degree of disability and what that disability was. In theory, allocating liability among the employers, as the claimant argues and as the arbitrator in the present case attempted to do, is more equitable. As a practical matter, however, it would often work to the disadvantage of the employee, who would have to prove how much disability is attributable to which employer. In keeping with the remedial goal of the Act, our legislature took the more pragmatic approach of imposing liability for the entire loss on the last employer in order to more readily facilitate the employee’s ability to recover. Consequently, the arbitrator, the Commission, and the courts are without authority to apportion liability for a hearing loss among the employers. See Concrete Structures of the Midwest, Inc. v. Industrial Comm’n, 315 Ill. App. 3d 596, 599, 734 N.E.2d 970, 973 (2000). HOFFMAN and HOLDRIDGE, JJ., join in this special concurrence.